Exhibit 99.1 Providence Service Corporation Reports Fourth Quarter and Full Year 2016 Results Highlights for the Fourth Quarter of 2016: ● Revenue from continuing operations of $ million , a 3.4% increase from fourth quarter 2015 ● Net I ncome of $ million, or $4.92 per diluted common share , includ es an after-tax gain of $109.4 million on the Matrix Transaction as well as pre-tax impairment and restructuring and related charges of $28.4 million ● Adjusted Net Income of $6.4 million; Adjusted EPS of $0.33, a 65.0% increase from fourth quarter 2015 ● Segment-level Adjusted EBITDA of $24.2 million, a 51.7% increase from fourth quarter 2015 ● Repurchased 0.7 million shares from November 4, 2016 through March 6, 2017 Highlights for the Full Year 2016 ● R evenue from continuing operations of $1.6 billion, a 6.8% increase from full year 2015 ● N et Income of $89.8 million, or $5.07 per diluted common share , includes an after-tax gain of $109.4 million on the Matrix Transaction as well as pre-tax impairment and restructuring and related charges of $35.4 million ● A djusted Net I ncome of $ million; A djusted EPS of $ 1 . 52, a 10.1% increase from full year 2015 ● Segment-level Adjusted EBITDA of $97.8 million, a 7.5% increase from full year 2015 ● At year-end, cash balance of $72.3 million, no long-term debt, and $157.2 million carrying value on retained interest in Matrix STAMFORD, CT – March 9, 2017 – The Providence Service Corporation (the “Company” or “Providence”) (Nasdaq: PRSC), a holding company, which owns interests in subsidiaries and other companies that are primarily engaged in the provision of healthcare and workforce development services for public and private sector entities seeking to control costs and promote positive outcomes, today reported financial results for the fourth quarter and full year 2016. James Lindstrom, Chief Executive Officer, stated, “I am pleased to report on our fourth quarter results, particularly within our U.S. Healthcare Service businesses, which encompasses our NET Services and Matrix Investment segments. Looking forward, our focus over the last twelve months on strengthening Matrix’s sales capabilities improves our outlook for growth. Next, LogistiCare’s Member Experience initiative is building the foundation for improved outcomes and lower costs and is expected to generate service enhancements and numerous efficiencies across our expansive nationwide network beginning in late 2017 and into 2018. Lastly, in our WD Services segment, despite contract challenges within our offender rehabilitation program, we are pleased by the progress made on the business development front (including the UK Work and Health program), the rollout of the Ingeus Futures initiative, and improved profitability in Mission Providence.” As previously reported, on October 19, 2016, Frazier Healthcare Partners subscribed for a 53.2% equity interest in Matrix Medical Network (“Matrix” and the “Matrix Transaction”). For all periods prior to the Matrix Transaction, Matrix’s results are reported in Discontinued Operations under the HA Services segment. For all periods subsequent to the Matrix Transaction, Providence’s retained 46.8% equity interest is accounted for as an equity method investment within the Matrix Investment segment within continuing operations. Matrix’s results are not included within the Company’s Adjusted EBITDA or Adjusted Net Income for any periods presented. Fourth Quarter 201 6 Results For the fourth quarter of 2016, the Company reported revenue from continuing operations of $386.0 million, an increase of 3.4% from $373.2 million in the fourth quarter of 2015. Excluding the effects of changes in currency exchange rates, revenue from continuing operations increased 5.9%. Net income in the fourth quarter of 2016 was $82.8 million, or $4.92 per diluted common share, compared to $75.8 million, or $4.05 per diluted common share, in the fourth quarter of 2015. Included in net income in the fourth quarter of 2016 was an after-tax gain on the Matrix Transaction of $109.4 million. Included in net income in the fourth quarter of 2015 was an after-tax gain on the sale of Human Services of $100.3 million. Loss from continuing operations, net of tax, in the fourth quarter of 2016 was $25.7 million, or negative $1.77 per diluted common share, compared to a loss of $28.6 million, or negative $1.86 per diluted common share, in the fourth quarter of 2015. Loss from continuing operations, net of tax, in the fourth quarter of 2016 includes impairment charges of $21.0 million and restructuring and related charges of $7.4 million. Restructuring and related charges in the fourth quarter of 2016 include employee separation costs of $4.7 million as well as third-party consulting and implementation costs related to the Ingeus Futures and the LogistiCare Member Experience initiatives of $2.8 million. Adjusted Net Income in the fourth quarter of 2016 was $6.4 million, or $0.33 per diluted common share, compared to $4.7 million, or $0.20 per diluted common share, in the fourth quarter of 2015. Segment-level Adjusted EBITDA, which excludes corporate holding company costs, was $24.2 million in the fourth quarter of 2016, compared to $16.0 million in the fourth quarter of 2015. Adjusted EBITDA, which includes corporate holding company costs, was $19.3 million in the fourth quarter of 2016, compared to $12.6 million in the fourth quarter of 2015. Full Year 2016 Results For the year ended December 31, 2016, the Company reported revenue from continuing operations of $1,578.9 million, an increase of 6.8% from $1,478.0 million in the comparable period of 2015. Excluding the effects of changes in currency exchange rates, revenue from continuing operations increased 8.9%. Net income for the year ended December 31, 2016 was $89.8 million, or $5.07 per diluted common share, compared to $83.2 million, or $4.26 per diluted common share, in the fourth quarter of 2015. Included in net income in 2016 was an after-tax gain on the Matrix Transaction of $109.4 million. Included in net income in 2015 was an after-tax gain on the sale of Human Services of $100.3 million. Loss from continuing operations, net of tax, for the year ended December 31, 2016 was $18.9 million, or negative $1.45 per diluted common share, compared to $24.7 million, or negative $1.83 per diluted common share, in the comparable period of 2015. Loss from continuing operations, net of tax, for full year 2016 includes impairment charges of $21.0 million and restructuring and related charges of $14.4 million. Restructuring and related charges for full year 2016 include employee separation costs of $9.8 million as well as third-party consulting and implementation costs related to the Ingeus Futures and the LogistiCare Member Experience initiatives of $4.6 million. Adjusted Net Income for the year ended December 31, 2016 was $29.9 million, or $1.52 per diluted common share, compared to $29.8 million, or $1.38 per diluted common share, in the same period last year. Segment-level Adjusted EBITDA for the year ended December 31, 2016 was $97.8 million, compared to $91.0 million in the same period last year. Adjusted EBITDA, which includes corporate holding company costs, for the year ended December 31, 2016 was $72.2 million, compared to $66.3 million for the year ended December 31, 2015. A reconciliation of Adjusted EBITDA, Adjusted Net Income and Adjusted EPS to the comparable GAAP measure is presented below. Share Repurchases From November 4, 2016 through March 6, 2017 the Company repurchased 677,451 shares of common stock for $26.2 million, or for an average price of $38.71 per share. Since beginning to repurchase shares in the fourth quarter of 2015 through March 6, 2017, the Company has repurchased 2.7 million shares of common stock, or approximately 17.0% of the Company’s common stock outstanding at the beginning of the fourth quarter of 2015, for $118.2 million, or for an average price of $43.06 per share. As previously announced, on October 26, 2016, the Providence Board of Directors approved a new stock repurchase program under which the Company may purchase up to $100 million of its outstanding common stock during the twelve-month period following the approval date. As of March 6, 2017, $73.8 million of additional share repurchase capacity existed under this program. Segment Results For analysis purposes, the Company provides revenue, expenses, operating income (loss), income (loss) from continuing operations, net of taxes, and Adjusted EBITDA on a segment basis. Segment results include revenue and expenses incurred by each segment, as well as an allocation of direct expenses incurred by Corporate on behalf of the segment. No direct expenses were incurred by Corporate on behalf of the Matrix Investment segment. Indirect expenses, including unallocated corporate functions and expenses, such as executive, accounting, finance, human resources, information technology and legal, as well as the results of our captive insurance company and elimination entries recorded in consolidation, are reflected in Corporate and Other. Beginning in the fourth quarter of 2016, the Company began excluding third-party consulting and implementation expenses related to the Ingeus Futures and the LogistiCare Member Experience initiatives in the calculation of Adjusted EBITDA, Adjusted Net Income, and Adjusted EPS. The Company has updated all periods presented to incorporate and reflect these changes, as applicable. NET Services NET Services revenue was $316.7 million for the fourth quarter of 2016, an increase of 12.9% from $280.4 million in the fourth quarter of 2015. Operating income was $23.6 million, or 7.4% of revenue, in the fourth quarter of 2016, compared to $17.3 million, or 6.2% of revenue, in the fourth quarter of 2015. Included in NET Services operating income in the fourth quarter of 2016 was $1.7 million of restructuring and related charges, comprised of $0.9 million in employee separation costs related to the departure of a former CEO and $0.8 million of third-party consulting and implementation costs related to the LogistiCare Member Experience initiative. NET Services Adjusted EBITDA was $28.8 million, or 9.1% of revenue, in the fourth quarter of 2016, compared to $19.7 million, or 7.0% of revenue, in the fourth quarter of 2015. NET Services revenue was $1,234.4 million for the year ended December 31, of 2016, an increase of 14.0% from $1,083.0 million in the comparable period of 2015. Operating income was $77.1 million, or 6.2% of revenue, for the year ended December 31, 2016, compared to $71.2 million, or 6.6% of revenue, for the year ended December 31, 2015. Included in NET Services operating income in 2016 was $2.9 million of restructuring and related charges, comprised of $0.9 million in employee separation costs related to the departure of a former CEO and $2.0 million of third-party consulting and implementation costs related to the LogistiCare Member Experience initiative. NET Services Adjusted EBITDA was $92.4 million, or 7.5% of revenue, for the year ended December 31, 2016, compared to $80.7 million, or 7.4% of revenue, in the comparable period of 2015. The increase in NET Services revenue in 2016 was primarily due to the net positive impact of membership and rate changes associated with existing contracts and the impact of new contracts. WD Services WD Services revenue for the fourth quarter of 2016 was $69.1 million, a decrease of 25.5% compared to the fourth quarter of 2015. Excluding the effects of changes in currency exchange rates, revenue declined 15.6% in the fourth quarter of 2016 versus the fourth quarter of 2015. WD Services incurred an operating loss of $32.8 million in the fourth quarter of 2016, compared to an operating loss of $37.8 million in the fourth quarter of 2015. Included within WD Services operating loss in the fourth quarter of 2016 was an impairment charge of $19.6 million as well as $5.8 million in restructuring and related costs, comprised of $3.8 million of employee separation costs related to redundancy programs and $2.0 million of third-party consulting and implementation costs related to the Ingeus Futures initiative. WD Services Adjusted EBITDA was negative $4.5 million, or negative 6.6% of revenue, in the fourth quarter of 2016 compared to negative $3.8 million, or negative 4.0% of revenue, in the fourth quarter of 2015. Included in WD Services Adjusted EBITDA in the fourth quarter of 2016 was $1.5 million of losses associated with the segment’s operations in France and $0.1 million of losses in geographies, including Sweden, that we are in the process of exiting. Revenue for the year ended December 31, 2016 was $344.4 million, a decrease of 12.8% versus the comparable period of 2015. Excluding the effects of changes in currency exchange rates, revenue declined 5.1% in the year ended December 31, 2016 versus the year ended December 31, 2015. WD Services incurred an operating loss of $39.5 million for the year ended December 31, 2016, compared to an operating loss of $42.4 million for the year ended December 31, 2015. Included within WD Services operating loss for the year ended December 31, 2016 was an impairment charge of $19.6 million as well as $11.5 million of restructuring and related costs, comprised of $9.0 million of employee separation costs related to redundancy programs and $2.6 million of third-party consulting and implementation costs related to the Ingeus Futures initiative. WD Services Adjusted EBITDA was $5.5 million, or 1.6% of revenue, for the year ended December 31, 2016 as compared to $10.3 million, or 2.6% of revenue, for the year ended December 31, 2015. Included in WD Services Adjusted EBITDA in 2016 was $5.0 million of losses associated with the segment’s operations in France and $0.6 million of losses in geographies, including Sweden, that we are in the process of exiting. The decrease in WD Services Adjusted EBITDA in 2016 was primarily due to declining referrals under the segment’s primary employability program in the UK as well as lower volumes and unfavorable volume mix shifts under the segment’s offender rehabilitation program. Corporate and Other Corporate and Other incurred a $7.0 million operating loss in the fourth quarter of 2016, compared to a $3.3 million operating loss in the fourth quarter of 2015. The operating loss in the fourth quarter of 2016 included a $1.4 million impairment charge related to the sale of certain real estate assets. Corporate and Other Adjusted EBITDA was negative $4.9 million in the fourth quarter of 2016 compared to negative $3.4 million in the fourth quarter of 2015. Corporate and Other incurred a $29.0 million operating loss for the year ended December 31, 2016, compared to a $27.0 million operating loss in the comparable period of 2015. The operating loss in the fourth quarter of 2016 included a $1.4 million impairment charge related to the sale of certain real estate assets. Corporate and Other Adjusted EBITDA was negative $25.6 million for the year ended December 31, 2016, compared to negative $24.7 million for the year ended December 31, 2015. Included within Corporate and Other Adjusted EBITDA in 2015 and 2016 is $1.4 million and $3.3 million, respectively, of expense related to a share-based long-term incentive plan. The amount of expense being recognized under this plan is contingent upon the Company’s 90-day volume weighted average share price as of December 31, 2017 equaling approximately $65.00. No shares will be awarded under this plan unless the Company’s 90-day volume weighted average share price as of December 31, 2017 exceeds $56.79. The increase in corporate costs in 2016 versus the prior-year period was primarily due to a decrease in benefits associated with favorable claims experiences on our reinsurance and self-insured programs, partially offset by a decrease in various professional fees. Equity Investments Matrix Investment As a result of the Matrix Transaction, Providence holds a 46.8% equity interest in Matrix and accounts for this interest under the equity method of accounting. For the year ended December 31, 2016, Providence recorded a loss in equity earnings of $1.8 million related to its Matrix Investment. Matrix’s results are not included within the Company’s revenue, operating income, Adjusted EBITDA, or Adjusted Net Income in any periods presented. Also as a result of the Matrix Transaction, Matrix’s balance sheet is no longer consolidated with Providence’s balance sheet. For the full year 2016, Matrix’s revenue was $207.7 million, a decrease of 4.5% from $217.4 million in the comparable period of 2015. Matrix’s operating income was $17.8 million, or 8.6% of revenue, for the year ended December 31, 2016, compared to $22.1 million, or 10.2% of revenue, for the year ended December 31, 2015. Included in Matrix’s operating income in 2016 is $4.0 million of expense related to transaction bonuses paid to the Matrix management team as well as $2.4 million of other transaction related expenses. Matrix’s Adjusted EBITDA was $51.7 million, or 24.9% of revenue, for the year ended December 31, 2016, compared to $51.6 million, or 23.7% of revenue, in the comparable period of 2015. As of December 31, 2016, Matrix had cash of $5.3 million and $198.0 million of term loan debt outstanding under its credit facility. Investor Presentation and Conference Call Providence will hold a conference call to discuss its financial results, business outlook and other matters on Friday, March 10, 2017 at 8:00 a.m. ET. An investor presentation has been prepared to accompany the conference call and can be found on the Company’s website ( investor.prscholdings.com ). To access the call, please dial: US toll-free: (844) 244-3865 International: (518) 444-0681 Passcode: Replay (available until March 24, 2017): US toll-free: (855) 859-2056 or (404) 537-3406 Passcode: You may also access the conference call via webcast at investor.prscholdings.com, where the call also will be archived. About Providence The Providence Service Corporation (the “Company” or “Providence”) (Nasdaq: PRSC) is a holding company which owns interests in subsidiaries and other companies that are primarily engaged in the provision of healthcare and workforce development services for public and private sector entities seeking to control costs and promote positive outcomes. For more information, please visit prscholdings.com. Non-GAAP Financial Measures and Adjustments In addition to the financial results prepared in accordance with U.S. generally accepted accounting principles (GAAP), this press release includes EBITDA and Adjusted EBITDA for the Company and its operating segments, and Adjusted Net Income and Adjusted EPS for the Company, which are performance measures that are not recognized under GAAP. EBITDA is defined as income (loss) from continuing operations, net of taxes, before: (1) interest expense, net, (2) provision (benefit) for income taxes and (3) depreciation and amortization. Adjusted EBITDA is calculated as EBITDA before certain items, including: (1) asset impairment charges, (2) restructuring and related charges, (3) foreign currency adjustments, (4) equity in net earnings or losses of investees, (5) certain litigation related expenses, (6) expenses related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition, (7) contingent consideration adjustments, and (8) certain transaction related expenses. Adjusted Net Income is defined as income or loss from continuing operations, net of tax, before certain items, including (1) asset impairment charges, (2) restructuring and related charges, (3) foreign currency adjustments, (4) equity in net earnings or losses of investees, (5) certain litigation related expenses, (6) expenses related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition, (7) contingent consideration adjustments, (8) certain transaction related expenses, (9) intangible amortization expense, and (10) the income tax impact of such adjustments. Adjusted EPS is calculated as Adjusted Net Income less (as applicable): (1) dividends on convertible preferred stock, (2) accretion of convertible preferred stock discount, and (3) income allocated to participating stockholders, divided by the diluted weighted-average number of common shares outstanding. We utilize these non-GAAP performance measures, which exclude certain expenses and amounts, because we believe the timing of such expenses is unpredictable and not driven by our core operating results, and therefore render comparisons with prior periods as well as with other companies in our industry less meaningful. We believe such measures allow investors to gain a better understanding of the factors and trends affecting the ongoing operations of our business. We consider our core operations to be the ongoing activities to provide services from which we earn revenue, including direct operating costs and indirect costs to support these activities. In addition, our net earnings in equity investees are excluded from these measures, as we do not have the ability to manage these ventures, allocate resources within the ventures, or directly control their operations or performance. Our non-GAAP financial measures may not provide information that is directly comparable to that provided by other companies in our industry, as other companies in our industry may calculate non-GAAP financial results differently. In addition, there are limitations in using non-GAAP financial measures because they are not prepared in accordance with GAAP, may be different from non-GAAP financial measures used by other companies, and exclude expenses that may have a material impact on our reported financial results. The presentation of non-GAAP financial information is not meant to be considered in isolation from or as a substitute for the directly comparable financial measures prepared in accordance with GAAP. We urge you to review the reconciliations of our non-GAAP financial measures to the comparable GAAP financial measures included below, and not to rely on any single financial measure to evaluate our business. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, our continuing relationship with government entities and our ability to procure business from them, our ability to manage growing and changing operations, the implementation of healthcare reform law, government budget changes and legislation related to the services that we provide, our ability to renew or replace existing contracts that have expired or are scheduled to expire with significant clients, and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. Investor Relations Contact David Shackelton – Chief Financial Officer (203) 307-2800 financial tables to follow Providence Service Corporation Page 6 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Income (in thousands except share and per share data) Three months ended December 31, Year ended December 31, Service revenue, net $ 385,960 $ 373,210 $ 1,578,889 $ 1,478,010 Operating expenses: Service expense 357,240 376,822 1,452,754 1,381,154 General and administrative expense 17,363 13,988 69,911 70,986 Asset impairment charge 21,003 - 21,003 - Depreciation and amortization 6,546 6,239 26,604 23,998 Total operating expenses 402,152 397,049 1,570,272 1,476,138 Operating income ) ) 8,617 1,872 Other expenses: Interest expense, net 344 281 1,583 1,853 Equity in net loss of investees 4,593 2,962 10,287 10,970 Gain on foreign currency transactions ) 274 ) ) Loss from continuing operations before income taxes ) Provision for income taxes 4,570 1,225 17,036 14,583 Loss from continuing operations, net of tax ) Discontinued operations, net of tax 108,428 104,362 108,760 107,871 Net income 82,771 75,781 89,846 83,194 Net loss attributable to noncontrolling interests 1,649 615 2,082 502 Net income attributable to Providence $ 84,420 $ 76,396 $ 91,928 $ 83,696 Net income available to common stockholders $ 69,838 $ 63,359 $ 74,374 $ 67,999 Basic earnings (loss) per common share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations 6.69 5.91 6.52 6.09 Basic earnings (loss) per common share $ 4.92 $ 4.05 $ 5.07 $ 4.26 Diluted earnings (loss) per common share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations 6.69 5.91 6.52 6.09 Diluted earnings (loss) per common share $ 4.92 $ 4.05 $ 5.07 $ 4.26 Weighted-average number of common shares outstanding: Basic 14,199,722 15,641,761 14,666,896 15,960,905 Diluted 14,199,722 15,641,761 14,666,896 15,960,905 more Providence Service Corporation Page 7 The Providence Service Corporation Condensed Consolidated Balance Sheets (in thousands except share and per share data) December 31, Assets Current assets: Cash and cash equivalents $ 72,262 $ 79,756 Accounts receivable, net of allowance 162,311 156,932 Other current assets (1) 60,338 50,825 Current assets of discontinued operations held for sale - 32,211 Total current assets 294,911 319,724 Property and equipment, net 46,220 46,158 Goodwill, net and intangible assets, net 168,748 199,522 Equity investments 161,363 9,324 Other long-term assets (2) 23,152 34,074 Non-current assets of discontinued operations held for sale - 441,400 Total assets $ 694,394 $ 1,050,202 Liabilities, redeemable convertible preferred stock and stockholders' equity Current liabilities: Current portion of long-term obligations $ 1,721 $ 31,375 Other current liabilities (3) 225,597 248,048 Current liabilities of discontinued operations held for sale - 15,849 Total current liabilities 227,318 295,272 Long-term obligations, less current portion 1,890 268,696 Other long-term liabilities (4) 89,946 31,258 Non-current liabilities of discontinued operations held for sale - 87,268 Total liabilities 319,154 682,494 Mezzanine and stockholder's equity Convertible preferred stock, net 77,565 77,576 Stockholders' equity 297,675 290,132 Total liabilities, redeemable convertible preferred stock and stockholders' equity $ 694,394 $ 1,050,202 (1) Comprised of other receivables, restricted cash, deferred tax assets and prepaid expenses and other. (2) Comprised of restricted cash less current portion, deferred tax assets and other assets. (3) Comprised of accounts payable, accrued expenses, accrued transportation costs, deferred revenue and reinsurance liability reserves. (4) Includes deferred tax liabilities and other long-term liabilities. more Providence Service Corporation Page 8 The Providence Service Corporation Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Year ended December 31, 2016 (1) 2015 (1) Operating activities Net income $ 89,846 $ 83,194 Depreciation and amortization 47,725 58,301 Stock-based compensation 5,136 26,622 Asset impairment charge 21,003 1,593 Equity in net loss of investee 10,287 10,970 Other non-cash charges ) ) Gain on sale of business, net of tax ) ) Changes in working capital (2) ) ) Net cash provided by operating activities 41,483 13,240 Investing activities Purchase of property and equipment ) ) Acquisitions, net of cash acquired - ) Sale of business, net of cash sold 371,580 199,943 Equity investments ) ) Other investing activities 7,204 ) Net cash used in investing activities 323,905 143,290 Financing activities Proceeds from issuance of preferred stock, net of issuance costs - 80,667 Preferred stock dividends ) ) Repurchase of common stock, for treasury ) ) Net proceeds (repayment) of long-term debt ) ) Other financing activities 3,208 ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 84,770 160,406 Cash and cash equivalents at end of period $ 72,262 $ 84,770 (1) Includes both continuing and discontinued operations. (2) Comprised of changes in accounts receivable, other receivables, restricted cash, prepaid expenses, other assets, accounts payable, accrued expenses, accrued transportation costs, deferred revenue and other liabilities. more Providence Service Corporation Page 9 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Three Months Ended December 31, 2016 NET Services WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 316,703 $ 69,111 $ $ - $ 146 $ 385,960 Operating expenses: Service expense 286,686 72,351 359,037 - ) 357,240 General and administrative expense 2,923 7,064 9,987 - 7,376 17,363 Asset impairment charge - 19,588 19,588 - 1,415 21,003 Depreciation and amortization 3,517 2,912 6,429 - 117 6,546 Total operating expenses 293,126 101,915 395,041 - 7,111 402,152 Operating income (loss) 23,577 ) ) - ) ) Other expenses: Interest expense, net (1 ) 209 208 - 136 344 Equity in net loss of investees - 2,804 2,804 1,789 - 4,593 Gain on foreign currency transactions - ) ) - - ) Income (loss) from continuing operations, before income tax 23,578 ) Provision (benefit) for income taxes 9,210 ) 8,922 ) ) 4,570 Income (loss) from continuing operations, net of taxes 14,368 ) Interest expense, net (1 ) 209 208 - 136 344 Provision (benefit) for income taxes 9,210 ) 8,922 ) ) 4,570 Depreciation and amortization 3,517 2,912 6,429 - 117 6,546 EBITDA 27,094 ) Asset impairment charges - 19,588 19,588 - 1,415 21,003 Restructuring and related charges (1) 1,679 5,756 7,435 - - 7,435 Equity in net loss of investees - 2,804 2,804 1,789 - 4,593 WD Services adjustments (2) - ) ) - - ) Litigation expense (3) - 491 491 Adjusted EBITDA $ 28,773 $ ) $ 24,225 $ - $ ) $ 19,283 (1) Restructuring and related charges are comprised of employee separation costs, which include redundancy program costs of $3,771 within WD Services and $881 of former CEO departure costs within NET Services, as well as third-party consulting and implementation costs related to WD Services' Ingeus Futures initiative of $1,985 and NET Services' LogistiCare Member Experience initiative of $798. Beginning in the fourth quarter of 2016, the Company began excluding third-party consulting and implementation costs related to the Ingeus Futures and LogistiCare Member Experience initiative in the calculation of Adjusted EBITDA. Restructuring and related charges have been excluded in the calculation of Adjusted EBITDA as these costs do not reflect expected ongoing future operating expenses and do not contribute to the meaningful evaluation of the Company's current operating performance or comparisons of the Company's operating performance in other periods. (2) Includes gain on foreign currency transactions of $(42). (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-K. more Providence Service Corporation Page 10 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Three Months Ended December 31, 2015 NET Services WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 280,435 $ 92,719 $ 373,154 $ - $ 56 $ 373,210 Operating expenses: Service expense 257,963 120,489 378,452 - ) 376,822 General and administrative expense 2,746 6,377 9,123 - 4,865 13,988 Depreciation and amortization 2,434 3,688 6,122 - 117 6,239 Total operating expenses 263,143 130,554 393,697 - 3,352 397,049 Operating income (loss) 17,292 ) ) - ) ) Other expenses: Interest expense, net (1 ) ) ) - 294 281 Equity in net loss of investees - 2,962 2,962 - - 2,962 Gain on foreign currency transactions - 274 274 - - 274 Income (loss) from continuing operations, before income tax 17,293 ) ) - ) ) Provision (benefit) for income taxes 6,660 ) 3,573 - ) 1,225 Income (loss) from continuing operations, net of taxes 10,633 ) ) - ) ) Interest expense, net (1 ) ) ) - 294 281 Provision (benefit) for income taxes 6,660 ) 3,573 - ) 1,225 Depreciation and amortization 2,434 3,688 6,122 - 117 6,239 EBITDA 19,726 ) ) - ) ) Restructuring and related charges (1) - 9,552 9,552 - - 9,552 Equity in net loss of investees - 2,962 2,962 - - 2,962 WD Services adjustments (2) - 21,117 21,117 - - 21,117 Litigation expense (3) - ) ) Adjusted EBITDA $ 19,726 $ ) $ 15,974 $ - $ ) $ 12,586 (1) Restructuring and related charges include employee separation costs related to redundancy programs within WD Services of $9,552. Restructuring and related charges have been excluded in the calculation of Adjusted EBITDA as these costs do not reflect expected ongoing future operating expenses and do not contribute to the meaningful evaluation of the Company's current operating performance or comparisons of the Company's operating performance in other periods. (2) Includes expense related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition and other acquisition related cost of $23,312, loss on foreign currency transactions of $274, and contingent consideration adjustments of $(2,469). (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-K. more Providence Service Corporation Page 11 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Year Ended December 31, 2016 NET Services WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 1,234,364 $ 344,403 $ 1,578,767 $ - $ 122 $ Operating expenses: Service expense 1,133,501 320,147 1,453,648 - ) 1,452,754 General and administrative expense 11,406 30,300 41,706 - 28,205 69,911 Asset impairment charge - 19,588 19,588 - 1,415 21,003 Depreciation and amortization 12,375 13,824 26,199 - 405 26,604 Total operating expenses 1,157,282 383,859 1,541,141 - 29,131 1,570,272 Operating income (loss) 77,082 ) 37,626 - ) 8,617 Other expenses: Interest expense, net (4 ) 777 773 - 810 1,583 Equity in net loss of investees - 8,498 8,498 1,789 - 10,287 Gain on foreign currency transactions - ) ) - - ) Income (loss) from continuing operations, before income tax 77,086 ) 29,730 ) ) ) Provision (benefit) for income taxes 29,708 ) 28,536 ) ) 17,036 Income (loss) from continuing operations, net of taxes 47,378 ) 1,194 ) ) ) Interest expense, net (4 ) 777 773 - 810 1,583 Provision (benefit) for income taxes 29,708 ) 28,536 ) ) 17,036 Depreciation and amortization 12,375 13,824 26,199 - 405 26,604 EBITDA 89,457 ) 56,702 ) ) 26,309 Asset impairment charges - 19,588 19,588 - 1,415 21,003 Restructuring and related charges (1) 2,909 11,513 14,422 - - 14,422 Equity in net loss of investees - 8,498 8,498 1,789 - 10,287 WD Services adjustments (2) - ) ) - - ) Litigation expense (3) - 1,574 1,574 Adjusted EBITDA $ 92,366 $ 5,469 $ 97,835 $ - $ ) $ 72,220 (1) Restructuring and related charges are comprised of employee separation costs, which include redundancy program costs of $8,951 within WD Services and $881 of former CEO departure costs within NET Services, as well as third-party consulting and implementation costs related to WD Services' Ingeus Futures initiative of $2,562 and NET Services' LogistiCare Member Experience initiative of $2,028. Beginning in the fourth quarter of 2016, the Company began excluding third-party consulting and implementation costs related to the Ingeus Futures and LogistiCare Member Experience initiative in the calculation of Adjusted EBITDA. Restructuring and related charges have been excluded in the calculation of Adjusted EBITDA as these costs do not reflect expected ongoing future operating expenses and do not contribute to the meaningful evaluation of the Company's current operating performance or comparisons of the Company's operating performance in other periods. (2) Includes foreign currency transactions of $(1,375). (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. more Providence Service Corporation Page 12 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Segment Information and Adjusted EBITDA (in thousands) (Unaudited) Year Ended December 31, 2015 NET Services WD Services Total Segment- Level Matrix Investment Corporate and Other Total Continuing Operations Service revenue, net $ 1,083,015 $ 395,059 $ 1,478,074 $ - $ ) $ 1,478,010 Operating expenses: Service expense 991,659 393,803 1,385,462 - ) 1,381,154 General and administrative expense 10,704 29,846 40,550 - 30,436 70,986 Depreciation and amortization 9,429 13,776 23,205 - 793 23,998 Total operating expenses 1,011,792 437,425 1,449,217 - 26,921 1,476,138 Operating income (loss) 71,223 ) 28,857 - ) 1,872 Other expenses: Interest expense, net (3 ) ) ) - 1,961 1,853 Equity in net loss of investees - 10,970 10,970 - - 10,970 Gain on foreign currency transactions - ) ) - - ) Income (loss) from continuing operations, before income tax 71,226 ) 18,852 - ) ) Provision (benefit) for income taxes 27,240 ) 26,177 - ) 14,583 Income (loss) from continuing operations, net of taxes 43,986 ) ) - ) ) Interest expense, net (3 ) ) ) - 1,961 1,853 Provision (benefit) for income taxes 27,240 ) 26,177 - ) 14,583 Depreciation and amortization 9,429 13,776 23,205 - 793 23,998 EBITDA 80,652 ) 41,949 - ) 15,757 Restructuring and related charges (1) - 12,197 12,197 - 695 12,892 Equity in net loss of investees - 10,970 10,970 - - 10,970 WD Services adjustments (2) - 25,884 25,884 - - 25,884 Litigation expense (3) - 810 810 Adjusted EBITDA $ 80,652 $ 10,348 $ 91,000 $ - $ ) $ 66,313 (1) Restructuring and related charges include employee separation costs related to redundancy programs within WD Services of $12,197 and costs related to a former CEO within Corporate and Other of $695. Restructuring and related charges have been excluded in the calculation of Adjusted EBITDA as these costs do not reflect expected ongoing future operating expenses and do not contribute to the meaningful evaluation of the Company's current operating performance or comparisons of the Company's operating performance in other periods. (2) Includes expense related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition and other acquisition related expenses of $29,210, gain on foreign currency transactions of $(857), and contingent consideration adjustments of $(2,469). (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's Form 10-K. more Providence Service Corporation Page 13 The Providence Service Corporation Summary Financial Information of Equity Investments (1) (in thousands) (Unaudited) Three months ended December 31, 2016 Matrix Investment (2) Mission Providence Other Total Revenue $ 41,635 $ 10,106 $ 442 $ 52,183 Operating expense (3),(4) 39,358 10,718 444 50,520 Depreciation and amortization 6,356 903 1 7,260 Operating income ) ) (3 ) ) Other Income - ) ) ) Interest Expense 2,949 15 - 2,964 Taxes ) 2,400 15 ) Net Income ) ) (7 ) ) - Interest % % % N/A Net Income - Equity Investment ) ) (3 ) ) Management fee and other (5) 176 - - 176 Equity in net gain (loss) of investee ) ) (3 ) ) Net Debt (6) 192,692 Three months ended December 31, 2015 Matrix Investment Mission Providence Other Total Revenue $ - $ 6,589 $ - $ 6,589 Operating expense (3) - 11,300 - 11,300 Depreciation and amortization - 815 - 815 Operating income - ) - ) Other Income - ) - ) Interest Expense - Taxes - ) - ) Net Income - ) - ) - Interest N/A % N/A N/A Net Income - Equity Investment - ) - ) Management fee and other - Equity in net gain (loss) of investee - ) - ) Net Debt N/A (1) The results of equity method investments are excluded from the calculation of Providence's Adjusted EBITDA and Adjusted Net Income. (2) Represents the operating results of Matrix from 10/20/16 through 12/31/16. (3) Excludes depreciation and amortization. (4) Includes $4,033 of expense related to transaction bonuses awarded to the Matrix management team and $2,334 of transaction related expenses. (5) Includes amounts relating to management fees due from Matrix to Providence of $185 and Providence stock-based compensation expense of $9. (6) Represents cash of $5,308 and debt of $198,000 on Matrix's standalone balance sheet as of 12/31/16. more Providence Service Corporation Page 14 The Providence Service Corporation Summary Financial Information of Equity Investments (1) (in thousands) (Unaudited) Year ended December 31, 2016 Matrix Investment (2) Mission Providence Other Total Revenue $ 41,635 $ 36,581 $ 722 $ 78,938 Operating expense (3),(4) 39,358 45,234 665 85,257 Depreciation and amortization 6,356 3,559 2 9,917 Operating income ) ) 55 ) Other Income - ) ) ) Interest Expense 2,949 33 - 2,982 Taxes ) ) 27 ) Net Income ) ) 47 ) - Interest % % % N/A Net Income - Equity Investment ) ) 23 ) Management fee and other (5) 176 - - 176 Equity in net gain (loss) of investee ) ) 23 ) Net Debt (6) 192,692 Year ended December 31, 2015 Matrix Investment Mission Providence Other Total Revenue $ - $ 10,755 $ - $ 10,755 Operating expense (3) - 29,227 - 29,227 Depreciation and amortization - 2,039 - 2,039 Operating income - ) - ) Other Income - ) - ) Interest Expense - Taxes - ) - ) Net Income - ) - ) - Interest N/A % N/A N/A Net Income - Equity Investment - ) - ) Management fee and other - Equity in net gain (loss) of investee - ) - ) Net Debt N/A (1) The results of equity method investments are excluded from the calculation of Providence's Adjusted EBITDA and Adjusted Net Income. (2) Represents the operating results of Matrix from 10/20/16 through 12/31/16. (3) Excludes depreciation and amortization. (4) Includes $4,033 of expense related to transaction bonuses awarded to the Matrix management team and $2,334 of transaction related expenses. (5) Includes amounts relating to management fees due from Matrix to Providence of $185 as well as Providence stock-based compensation expense of $9. (6) Represents cash of $5,308 and debt of $198,000 on Matrix's standalone balance sheet as of 12/31/16. more Providence Service Corporation Page 15 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA: Matrix Medical Network (1) (in thousands) (Unaudited) Year Ended December 31, 2016 HA Services Segment (2) Matrix Investment (3) Total Matrix Revenue $ 166,090 $ 41,635 $ 207,725 Operating expense 123,054 39,357 162,411 Depreciation and amortization 21,121 6,356 27,477 Operating income 21,915 ) 17,837 Other expense 2,302 - 2,302 Interest expense 9,929 2,949 12,878 Gain on disposition ) - ) Taxes 63,254 ) 60,426 Net income 114,325 ) 110,126 Depreciation and amortization 21,121 6,356 27,477 Interest expense 9,929 2,949 12,878 Taxes 63,254 ) 60,426 EBITDA 208,629 2,278 210,907 Gain on disposition ) - ) Write-off of deferred financing fees 2,302 - 2,302 Matrix management transaction bonuses - 4,033 4,033 Transaction expenses 47 2,334 2,381 Adjusted EBITDA $ 43,083 $ 8,645 $ 51,728 Year Ended December 31, 2015 HA Services Segment (2) Matrix Investment Total Matrix Revenue $ 217,436 $ - $ 217,436 Operating expense 165,841 - 165,841 Depreciation and amortization 29,472 - 29,472 Operating income 22,123 - 22,123 Other expense - - - Interest expense 14,359 - 14,359 Gain on disposition - - - Taxes 1,693 - 1,693 Net income 6,071 - 6,071 Depreciation and amortization 29,472 - 29,472 Interest expense 14,359 - 14,359 Taxes 1,693 - 1,693 EBITDA 51,595 - 51,595 Adjusted EBITDA $ 51,595 $ - $ 51,595 (1) Matrix's Adjusted EBITDA is not included within Providence's Adjusted EBITDA in any period presented. (2) Represents Matrix's results of operation through the Matrix Transaction on October 19, 2016. These results are included within Discontinued Operations on the Company's consolidated financial statements. (3) Represents Matrix's results of operation from October 20, 2016 to December 31, 2016. Providence accounts for its proportionate share of Matrix's results during this time period using the equity method. more Providence Service Corporation Page 16 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted Net Income and Adjusted Net Income per Common Share (1): (in thousands, except share and per share data) (Unaudited) Three months ended December 31, Twelve months ended December 31, Loss from continuing operations, net of tax $ ) $ ) $ ) $ ) Net loss attributable to noncontrolling interests 1,649 615 2,082 502 Asset impairment charges 21,003 - 21,003 - Restructuring and related charges (1) 7,435 9,552 14,422 12,892 Equity in net loss of investees 4,593 2,962 10,287 10,970 WD Services adjustments (2) ) 21,117 ) 25,884 Intangible amortization expense 1,886 2,362 8,566 9,510 Litigation expense (3) 491 ) 1,574 810 Impact of adjustments on noncontrolling interests ) Tax effected impact of adjustments ) Adjusted Net Income 6,448 4,715 29,893 29,768 Dividends on convertible preferred stock ) Less: Accretion of convertible preferred stock discount - - - ) Income allocated to participating securities ) Adjusted Net Income available to common stockholders $ 4,674 $ 3,184 $ 22,398 $ 22,308 Adjusted EPS $ 0.20 $ 1.52 $ 1.38 Diluted weighted-average number of common shares outstanding outstanding 14,271,935 15,803,678 14,779,398 16,115,604 (1) Restructuring and related charges are comprised of employee separation costs as well as third-party consulting and implementation costs related to WD Services' Ingeus Futures initiative and NET Services' Logisticare Member Experience initiative. Beginning in the fourth quarter of 2016, the Company began excluding third-party consulting and implementation costs related to the Ingeus Futures and Logisticare Member Experience initiative in the calculation of Adjusted EBITDA. Restructuring and related charges have been excluded in the calculation of Adjusted Net Income as these costs do not reflect expected ongoing future operating expenses and do not contribute to the meaningful evaluation of the Company's current operating performance or comparisons of the Company's operating performance in other periods. See the above Segment Information and Adjusted EBITDA tables for a detailed breakdown of the restructuring and related charges for each time period presented. (2) WD Services adjustments include expenses related to restricted shares and cash placed into escrow at the time of the Ingeus acquisition and other acquisition related costs, losses on foreign currency transactions, and contingent consideration adjustments. See the above Segment Information and Adjusted EBITDA tables for a detailed breakdown of the WD Services adjustments for each time period presented. (3) Litigation expense related to defense cost for a putative stockholder class action derivative complaint, which is more fully described in the Company's 10-K. ###
